DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 6-19, and 23-26 are pending. Claims 1-2, 6, 9, 12, 17-18, and 23 were amended and claims 24-26 newly added in the Reply filed 11/24/2021.  Claims 7 (original Group II), 9 and 17 (original Group III), 15 (original Group IV), and 19 (Original Group V) remain withdrawn as directed to non-elected inventions. Claims 1-2, 8, 10-14, 16, 18, and 23-25 are withdrawn as directed to non-elected species.  Claims 6 and 26 are presently examined and considered.

Election/Restrictions
Applicant’s election without traverse of Group I (original claims 1-6, 8, 10-14, 16, 18, and 23) and the originally elected species of Compound 20 in the reply filed on 4/26/2021 was previously acknowledged.
Claims 7, 9, 15, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2021.
Previously, the following species were examined and deemed free of the prior art: 
Compound 4 (CAS Registry No. 2272860-00-9); Compound 11 (CAS Registry No. 2272860-01-0); Compound 15 (CAS Registry No. 2272860-04-3); Compound 16 (CAS Registry No. Compound 17 (CAS Registry No. 2272860-06-5); Compound 18 (CAS Registry No. 2272860-07-6); Compound 19 (CAS Registry No. 2272860-08-7); Compound 20 (CAS Registry No. 2272860-09-8); and Compound 22 (CAS Registry No. 2272860-16-7).  Some of these compounds have been set forth in newly added claim 26.
Per MPEP § 803.02(III), examination was previously extended to the non-elected species of CAS Registry No. 2160572-43-8, which has the structure:

    PNG
    media_image1.png
    168
    1068
    media_image1.png
    Greyscale

Following search and examination, this species was deemed anticipated by the prior art, as applied below.  
In the Reply filed 11/24/2021, the originally elected invention of Group I (e.g., original claims 1-2, 8, 10-14, 16, and 18) was rewritten such that instant claim 1 excluded the non-elected species, but wherein claim 6 was rewritten as an additional independent claim that continues to encompass the previously examined non-elected species of record.  Accordingly, per MPEP § 803.02(III), claims to other non-elected species are withdrawn, and examination has not been extended to any other species within the scope of instant claim 6 (or claim 1) at this time.  
The non-elected species of CAS Registry No. 2160572-43-8 is understood to read upon instant claim 6, wherein R8 is hydrogen, R9 is hydrogen, and each R9’ is a “bioactive molecule”, “tag” and/or “probe”.  Accordingly, the previously examined non-elected species is understood to read upon amended claim 6, but not upon instant claims 1-2, 8, 10-14, 16, 18, or 23-26.  Claim 26 has been examined to the extent it reads upon allowable compounds identified in the previous action.
without traverse in the reply filed on 4/26/2021.
	During the previous search and examination of the non-elected species of CAS Registry No. 2160572-43-8, art-pertinent to other non-elected species was incidentally discovered.  Although per MPEP § 803.02 examination was not extended to fully search non-elected species, as a courtesy to the Applicant, the incidentally discovered art was previously placed on record to facilitate compact prosecution.  The art remains applicable and is applied below.
Accordingly, examination has moved to the scope of amended claim 6 and 26 for the first time on record.
	
Drawings
Examiner acknowledges the Replacement Drawings filed 11/24/2021.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the features and details as described in the specification at ¶¶[0044], [0049]-[0053], [00191], [00200], and [00208].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Specifically, the complete details of Figure 8 and Figures 13-17 remain illegible (see, e.g., Figs. 8 and 13-17 as filed 11/24/2021; see also Spec. filed 1/24/2020 at ¶[00191], [00200], [00208]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Information Disclosure Statement
	The IDS filed 11/24/2021 is acknowledged and presently considered. 
	Applicant should note that some documents disclosed on the IDS form submitted 11/24/2021 were not considered because they did not conform to 37 CFR 1.98(a)(2) by providing a legible copy of each publication.  Specifically, the copies of posters were illegible.  All portions of the documents should be completely legible, including all chemical structures shown.  If needed, Applicant may submit posters as four- or eight-page documents, etc. to ensure legibility. For example, the submitted documents contain ambiguously illegible structures, which appear directly pertinent to the claimed invention, but cannot be reasonably discerned:

    PNG
    media_image2.png
    154
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    230
    media_image3.png
    Greyscale

These examples are non-exhaustive. Therefore, such documents do not conform to the requirements of 37 CFR 1.98(a)(2) by providing a legible copy of each publication.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 6 is presently encompasses:
6.  A compound that is a modified form of a compound of Formula XI as defined in  claim 1, whereby the compound of Formula XI is modified  by at least one of OR8, R9 and R9’  being independently replaced by a bond to a complimentary amino acid, a peptide sequence, a bioactive molecule, a lipid, a tag, or a probe.

Claim 6 references Formula XI, which has the following structure:

    PNG
    media_image4.png
    88
    322
    media_image4.png
    Greyscale

Per Formula XI, instant claim 6 encompasses at least compounds wherein R8 is hydrogen; R9 is hydrogen; and wherein each of R9’ may independently be any possible “bioactive molecule”, “tag” and/or “probe”.
	The term “bioactive molecule” is understood to be any molecule that “initiates a biological response” (see, e.g., Spec. filed 1/24/2020 at ¶[00125]).  The biological response is not limited to a particular organism, a particular concentration, or a particular response; therefore, the scope of “bioactive molecule” is vast and highly varied and is understood to encompass any carbon-containing moiety that interacts with any biomolecule present in any organism.  This interpretation is reasonable because the Specification explicitly states that “[t]he nature of the bioactive molecule is not particularly limited” (see, e.g., Spec. filed 1/24/2020 at ¶[00125]).  
	The term “tag” and “probe” are undefined in the instant specification, and are therefore given the broadest reasonable interpretation.  Accordingly, “tag” and “probe” are reasonably understood to encompass any chemical moiety that may be used as a “tag” or “probe” using any detection methods known in the tag, probe, and detection arts, including, for example: heavy metals, magnetic probes, chomogenic labels, dyes, fluorophores, spectroscopic labels, enzyme-linked labels, radioactive labels, mass spectroscopy labels, recognition domains, affinity tags, substrates, capture tags for any substance, epitope tags, or any reporter moiety that detectably alters a mass-to-charge ratio or leads to the differential detection of fragments having detectably different mass-to-charge ratios.  This list is not exhaustive.  In general, a “probe” or a “tag” see, e.g., Spec. filed 1/24/2020 at ¶[00162]).
	Additional claim interpretations are provided below.

Withdrawn Claim Rejections
The rejection of claim 1-2 and 5 under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by US 5,411,991 (Shander et al.; May 2, 1995; cited in Restriction/Election Requirement mailed 4/26/2021) is withdrawn in view of Applicant’s amendments filed 11/24/2021.
The rejection of Claims 1-2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendments filed 11/24/2021.
The rejection of claims 1-2 and 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendments filed 11/24/2021. 


Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2017/0342046 A1 (Vu; published Nov. 30, 2017; effective filing date of May 24, 2016; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  Additional interpretations are provided below.
	Regarding claim 6, US’046 teaches and discloses the non-elected species of CAS Registry No. 2160572-43-8, which has the structure:

    PNG
    media_image1.png
    168
    1068
    media_image1.png
    Greyscale
(see, e.g., US’046 at ¶[0286], at 40).  This structure satisfies the requirements of amended claim 6 wherein R8 is hydrogen, R9 is hydrogen, and each R9’ is a bioactive molecule, tag, and/or probe.
Accordingly, claim 6 is anticipated by the prior art.


Claim 6 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2012/128868 A1 (Chari et al.; Sept. 27, 2012; cited in IDS filed 1/24/2020).
Claim Interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  Additional interpretations are provided below.
Regarding claim 6, teaches and discloses CAS Registry No. 1401203-23-3P (see, e.g., WO’868 at Figure 54), which has the structure

    PNG
    media_image5.png
    286
    975
    media_image5.png
    Greyscale

(see, e.g., WO’868 at Figure 54).  This structure satisfies the requirements of amended claim 6 wherein wherein R8 is hydrogen, and R9 and each R9’ are either hydrogen or a bioactive molecule, tag, and/or probe.
Accordingly, claim 6 is are anticipated by the prior art.

Claim Objections
Claim 6 and 26 are objected to because of the following informalities:  
Claim 6 uses the term “complimentary amino acid”.  The use of the phrase “complimentary” is not defined or explained in the specification, and therefore the phrase is understood to be equivalent to “amino acid”.  Therefore, the term “complimentary” appears superfluous.  Superfluous terminology should be removed to reduce ambiguity and enhance claim clarity.
Newly added claim 26 repeats the same elements more than once.  Specifically, claim 26 repeats Compound 15, Compound 11, Compound 19, and Compound 17.  Each compound should only be set forth a single time to reduce confusion and enhance claim clarity.


Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive and insufficient to establish patentability.  The Applicant traverses the maintained and revised rejections at pages 16-17 of the Reply filed 11/24/2021.
Upon review, it is the Examiner’s understanding that Applicant has alleged that amended claims 1, 2, and 5 do not read upon the prior art of US’046 or WO’868, but Applicant fails to identify how the total pending claim scope excludes the prior art (see, e.g., Reply filed 11/24/2021 at 16 at § 2 and page 17 at § 3).  Specifically, Applicant fails to explain or address how amended claim 6 excludes the prior art compounds of US’046 or WO’868.  
Accordingly, it is the Examiner’s understanding that in the Reply filed 11/24/2021 the originally elected invention of Group I (e.g., original claims 1-2, 8, 10-14, 16, and 18) was simply rewritten such that instant claim 1 excluded the non-elected species, but wherein claim 6 was rewritten as an additional independent claim that now encompasses the previously examined and rejected subject matter that read upon the previous version of instant claims 1-2 and 5.  


Examiner Notes and Comments
Amended claims 1-2, 8, 10-14, 16, 18, and 23 are withdrawn and have not been fully examined under 35 USC §§101, 102, 103, or 112 at this time.  However, Examiner has made the following observations that may help Applicant identify potential issues that may be resolved prior to further prosecution.  
First, the scope of claim 1 appears to broadly include compounds wherein each of R9 and R9’ are simultaneously protecting groups, but zero examples of such compounds were disclosed on record.  This may raise issues under 35 USC § 112(a) upon further examination.  The disclosure of Formula XIa at ¶[0066] appears to be commensurate in scope with the disclosure.  
Second, instantly amended claims 9, 12, and 17 appear to include both product (compound of Formula XI) and process limitations (e.g., “incorporates”, “is modified by”) in a single claim (see, e.g., MPEP § 2173.05(p)(II), noting that a claim that claims a product and method steps of using that product is indefinite).  Therefore, these claims may raise issues under 35 USC § 112(b) upon further examination.
Third, it is unclear whether Applicant is attempting to redraft claims 9 and 17 (original Group III) to be within the scope of originally elected Group I.  Applicant did not avail themselves of this possibility in the response to the Restriction requirement mailed 4/26/2021 or prior to the first action on the merits filed 8/24/2021.  Therefore, unless otherwise clarified, the phrases “peptide structure” and “construct” at the preambles of claims 9 and 17 are presently understood to be 

Conclusion
	Claim 6 is rejected.  Claim 26 is objected to as noted above.
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654